         Case 1:19-cv-10200-AJN Document 22 Filed 05/11/20 Page 1 of 1

                                                                                                     5/11/20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Allen Architectural Metals, Inc.,

                        Plaintiff,
                                                                   19-cv-10200 (AJN)
                 –v–
                                                                        ORDER
  Paragon Restoration Corp., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       An initial pretrial conference in the above-captioned action is scheduled for May 15,

2020. Dkt. No. 20. The parties were instructed to submit via ECF a proposed case management

plan and joint letter no later than seven days before the conference, or May 8, 2020. Dkt. Nos. 9,

21.

       The Court has not yet received the required documents. The parties are therefore ordered

to submit their case management plan and joint letter no later than 5:00 p.m. on Wednesday,

May 13, 2020.

       SO ORDERED.


 Dated: May 11, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
